DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 9 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Ripley on 10 March 2022.
The following claims have been amended as detailed below: 

Claim 2.  In line 10 of the claim where it reads, “defining the slot and” delete “and” and insert – while --.  Also, in line 10 of the claim where it reads, “trailing edge of the knife engaging” delete “engaging” and insert – engages --.



Claim 18.  In lines 9-10 of the claim where it reads, “defining the slot and” delete “and” and insert – while --.  Also, in line 10 of the claim where it reads, “trailing edge of the knife engaging” delete “engaging” and insert – engages --.

Allowable Subject Matter
Claims 2-5, 7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
the slot being defined by proximal and distal edges and the knife member including leading and trailing edges and being enclosed within the slot, the leading edge of the knife engaging the distal edge defining the slot while the trailing edge of the knife engages the proximal edge defining the slot
The instant application claims priority back to 2002.  As such, of the references available, Johnson et al. (US Patent 6,010,054) is the most relevant reference when it comes to this limitation.  While Johnson teaches a knife member (80) engaging a slot (78), it moves around the longitudinal slot and only engages one of the proximal or distal end of the slot at a time.  This is intentional and by design in Johnson.  Of the other art of the time period before the Applicant’s claim of priority, the knifes are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW M TECCO/Primary Examiner, Art Unit 3731